CLD-198                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-1665
                                    ___________

                                  ANWAR JAVED,
                                          Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                                        Respondent
                   ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                             (Agency No. A094-813-777)
                    Immigration Judge: Honorable Miriam K. Mills
                     ____________________________________

               Submitted on Respondent‟s Motion for Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   May 26, 2011

              Before: RENDELL, FUENTES and SMITH, Circuit Judges

                            (Opinion filed: June 10, 2011 )

                                    ___________

                                     OPINION
                                    ___________

PER CURIAM

      Anwar Javed petitions for review of the Board of Immigration Appeals‟ (“BIA”)

denial of his motion to reopen, and the Government has filed a motion for summary


                                          1
action. We will grant the Government‟s motion and deny the petition for review.

                                              I.

       Javed is a citizen of Pakistan who overstayed his visitor visa. He initially applied

for asylum and other relief on the ground that he fears mistreatment in Pakistan on

account of his Christian religion. His claims were based primarily on specific threats

against him by a group of Muslims in his hometown who claimed that he had converted

to Islam and threatened to kill him for apostasy if he did not stop practicing Christianity.

Among the evidence he submitted was the 2006 International Religious Freedom Report,

which describes numerous attacks on Christians. An Immigration Judge denied Javed‟s

claims and ordered his removal to Pakistan, and the BIA dismissed his appeal in 2008.

We denied his petition for review because he had failed to corroborate his claims. See

Javed v. Att‟y Gen., 376 F. App‟x 227 (3d Cir. 2010).

       Javed then filed the motion to reopen with the BIA at issue here. He filed it more

than ninety days after the BIA‟s previous ruling, so it was untimely unless he

demonstrated that it was based on “changed country conditions” in Pakistan. 8 U.S.C. §

1229a(c)(7)(C)((ii); see also 8 C.F.R. § 1003.2(c)(3)(ii). Javed argued that conditions for

Christians had worsened in general, and he attached various newspaper articles and more

recent country reports. The BIA concluded that Javed‟s new evidence shows only

conditions similar to those at the time of his previous hearing and denied his motion as

untimely. It also declined to exercise its discretion to reopen sua sponte. Javed petitions

for review.

                                             II.

                                              2
        We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA‟s denial of

reopening for abuse of discretion and may not disturb its ruling unless it is “„arbitrary,

irrational, or contrary to law.‟” Zheng v. Att‟y Gen., 549 F.3d 260, 265 (3d Cir. 2008)

(citation omitted). In doing so, we review the BIA‟s underlying assessment of the record

for substantial evidence. Liu v. Att‟y Gen., 555 F.3d 145, 148 (3d Cir. 2009). We

perceive no abuse of discretion here.1

        Javed argued before the BIA that his new evidence shows changed conditions

because it reports an increase in violence against Christians and governmental inaction

which, coupled with discriminatory laws, has created “an atmosphere of impunity” for

those attacks to continue. In rejecting that argument, the BIA compared Javed‟s new

evidence with that already of record, including the 2006 country report (which it referred

to by its designation as Exhibit 3 in the prior proceeding). The 2006 country report states

that “[a]cts of violence and harassment against Christians continued during the period

covered by this report” and goes on to report numerous acts of murder and other violence

against Christians. (2006 Report at 1, 9-10, 12, 15-17) (A.R. 173, 181-82, 184, 187-89).

It also reports the Pakistani Government‟s frequent inaction in the face of such attacks

and notes that “discriminatory legislation and the teaching of religious intolerance in

public schools creates a permissive environment for [those] attacks.” (Id. at 15) (A.R.

187).


        1
          Javed has not challenged the BIA‟s denial of reopening sua sponte, and we lack
        jurisdiction to review such rulings in the absence of considerations that do not
        apply here. See Pllumi v. Att‟y Gen., — F.3d —, No. 09-4454, 2011 WL
        1278741, at *3 & n.7 (3d Cir. Apr. 6, 2011).
                                              3
       Javed‟s new evidence does not compel the conclusion that conditions in Pakistan

have changed since then. Javed submitted eighty-three pages of documents in support of

his motion. The articles he submitted describe specific incidents of attacks on Christians.

Those incidents are troubling, but they are substantially similar to those described in the

2006 country report. (Mot. to Reopen, Exhs. A through J) (A.R. 63-96). The more

recent country reports are substantially in accord as well. (Id., Exhs. K through M) (A.R.

98-146).

       Javed argues that the BIA gave this evidence inadequate consideration, but we

disagree. The BIA specifically discussed several of Javed‟s documents, accurately

summarized his evidence as a whole, and adequately explained why it does not show

changed country conditions. See Liu, 555 F.3d at 149 (reviewing BIA ruling containing

“the type of findings that are sufficient under Zheng”). Javed also faults the BIA‟s

reliance on a statement in a 2010 report that the Pakistani Government had taken steps to

protect the rights of religious minorities. Javed acknowledges that the report does indeed

contain “positive information,” but argues that the BIA focused on this single statement

while “ignoring” the rest of his evidence. The BIA plainly did not do so. Instead, it

relied on that statement by way of balancing a 2009 report that noted “an increase in

violence against minorities during the year” in general. (Mot. to Reopen, Ex. M, at 16)

(A.R. 132). The BIA expressly considered that general reference and, viewed in the

context of the evidence as a whole, it does not compel the conclusion that conditions in

Pakistan have changed.

       Finally, Javed argues that “[t]he current state of religious freedom is abysmal and

                                             4
the Board finding to the contrary has the slender reed of a single paragraph in the record

to support it.” Javed‟s motion, however, did not call on the BIA to decide whether the

situation in Pakistan is “abysmal,” and the BIA did not do so. Instead, it concluded only

that conditions had not substantially changed since Javed‟s prior hearing. None of

Javed‟s evidence compels the contrary conclusion.

       Accordingly, we will deny the petition for review.




                                             5